        IN THE UNITED STATES DISTRICT COURT FOR THE
                WESTERN DISTRICT OF MISSOURI
                      CENTRAL DIVISION

 UNITED STATES OF AMERICA,

            Plaintiff,

 v.                                        Case No. 18-04177-CV-C-NKL

 FOURTEEN MISCELLANEOUS
 FIREARMS,

 MISCELLANEOUS ROUNDS OF
 AMMUNITION,

            Defendants.


                      JOINT RESPONSE TO
             MOTION TO STAY FILED DECEMBER 10, 2018


      On December 10, 2018, claimant Robert Bacon moved the court to stay

this civil forfeiture action until the conclusion of a related criminal

investigation on the ground that continuation of these civil proceedings would

burden claimant Bacon’s right against self-incrimination in the related

criminal matter. Thereafter, the Court ordered the parties to set deadlines

as to the requested stay.

      The United States has no objection to a continuance in this civil

forfeiture action. The parties proposes a 120-day stay of these proceedings.

Once the stay is lifted, claimant Robert Bacon will file his answer within

fourteen days.
      WHEREFORE, the parties requests that the Court continue the stay

in this civil forfeiture action to April 18, 2019, with an Answer due 14 days

thereafter.


                                        Respectfully submitted,

                                        Timothy A. Garrison
                                        United States Attorney

                                 By
                                         /s/ Stacey Perkins Rock
                                        Stacey Perkins Rock, #66141
                                        Assistant United States Attorney
                                        Charles Evans Whittaker Courthouse
                                        400 E. 9th Street, Fifth Floor
                                        Kansas City, Missouri 64l06
                                        Telephone: (8l6) 426-7173
                                        Attorney for the United States




                                          /s/ Scott Hamblin
                                        Scott Hamblin, Attorney for Claimant
                                        Robert Bacon
                                        Brydon Swearengin & England P.C.
                                        312 E. Capitol Avenue
                                        P.O. Box 456
                                        Jefferson City, Missouri 65102
                                        Attorney for Claimant Robert Bacon




                                       2
